Title: To George Washington from Timothy Pickering, 24 September 1782
From: Pickering, Timothy
To: Washington, George


                  Sir
                     
                     Camp September 24th 1782
                  
                  Agreeably to the General orders already issued the troops are getting the wood destined for West point, to the different landings, and on board the Vessels procured for its transportation: But if nothing more be done, the business will not be finished before winter.  It was with the most extreme difficulty that any vessels were engaged on the terms I could offer.  a promise of future payment, altho’ before the first of January next—Frequent disappointments having ruined public credit.  Capt. Palmer has returned me the names of twelve vessels hired for this service: but three of these I have not seen.  The vessels when loaded can each take a boat raft of wood in tow, provided there be a man or two in the raft, to steer it, & bale water if necessary: many rafts could also be taken up with the tide, if men were assigned to them: but no soldiers can be obtained for these purposes without a general order—I have understood there are new levies equal to this duty.  If they were selected for the purpose, much greater dispatch would be made in transporting the wood, and when the army shall move they might be left till the business was completed.  I beg leave to submit this matter to your Excellency’s determination—and also whether in the mean time it would not be expedient to order generally that the commandants of brigades furnish so many men as shall be necessary to man the Scows and rafts in transporting the wood to West point.  I have the honour to be with the greatest respect, your Excellency’s most obedt servant
                  
                                       
                            Tim: Pickering Q.M.G.
                            
                        